The contention of appellee that section 2012 of the Code is self-executing without the adoption of an ordinance prescribing reasonable building regulations cannot be sustained. If the submission was set aside so as to allow the appellee to submit his motion to dismiss the appeal, leave would be granted to appellants to amend their appeal, and this would merely delay a final disposition of the case without changing the result. Thornton, Adm'r, v. Moore, 61 Ala. 347. Moreover, the irregularity in taking the appeal was waived by the submission on the merits, without a submission on the motion, and this waiver cannot be withdrawn without the consent of the appellants. Robinson v. Murphy, 69 Ala. 543.
Application overruled.